DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on January 3, 2022.
Claims 1-15 and 20 are canceled.
Claim 36 is added.
Claims 16, 19, 21-25, and 27-35 are amended.
Claims 16-19 and 21-36 are being examined in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17, 22-23, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ferrero (US Patent No. 4,832,180).
Regarding claim 16, Ferrero discloses a food product system (Fig. 1), comprising:
a product supply device (L1) configured to receive a food product (A); 
a conveyor system (L2) configured to receive the food product from said product supply device; and 
a food product handling device (1’, D, M, T) configured to pick up and transport a plurality of food products (A1, A2, A3) from said product supply device to a food product receiving device (S), said food product handling device comprising
a movable loading head (1’ – Figs. 4-5) including a housing (2) and having a plurality of rails (11),
a vacuum system (6, 7 – Figs. 2-3) operatively associated with said movable loading head;
a plurality of suction devices (5) carried by said movable loading head and configured to pick up and transport the plurality of food products as said movable loading head is moved (Fig. 5), wherein each of said suction devices is coupled to said vacuum system (Col. 3, lns 4-6);
a plurality of mounting blocks (4b), each of the mounting blocks slidably coupled to said rails (11) (Col. 3, ln 66-Col. 4, ln 9), wherein at least one of said suction devices (5) is coupled to each of said mounting blocks (4b), and wherein each of said rails engages an outer surface of each of said mounting blocks (See Fig. 5 below), and
an actuating device (9 – Figs. 3 and 5) operatively associated with the mounting blocks such that each of said mounting blocks (4b) is configured to slide between a first Col. 3, lns 22-26, Fig. 1).

    PNG
    media_image1.png
    441
    625
    media_image1.png
    Greyscale

Ferrero, Fig. 5

Regarding claim 17, Ferrero discloses the system as recited above, wherein the food product receiving device comprises packaging material formed into pockets (“cells”) configured to receive the plurality of food products from said food product handling device (Col. 2, lns 3-4).

Regarding claim 22, Ferrero discloses the system as recited above, wherein said conveyor system includes a plurality of spaced partitions (“cells”), each pair of adjacent partitions configured to receive one of the food products therebetween (Col. 2, lns 3-4).

Regarding claim 23, Ferrero discloses the system as recited above, wherein said conveyor system includes a conveyor belt (L2), and wherein said partitions extend from said conveyor belt (via S).

Regarding claim 25, Ferrero discloses the system as recited above, wherein said food product handling device (1’, D, M, T) has four axes of freedom (Col. 2, lns 18-62).

Regarding claim 26, Ferrero discloses the system as recited above, wherein: said food product handling device includes a plurality of arms (“two ends or arms of the frame 2” – Col. 2, ln 63), a plurality of said arms having a first end connected to said loading head; and at least one of said arms coupled to said actuation device (Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrero (US Patent No. 4,832,180) in view of Krahl et al. (US Pub. No. 2007/0261368 A1, herein, Krahl).
Regarding claim 18, Ferrero discloses the system as recited above.
Ferrero does not expressly disclose that the product supply device comprises a hopper configured to receive the plurality of food products and a food product 
Krahl teaches that a product supply device comprises a hopper (1 –Fig. 1) configured to receive the plurality of products (“small objects”) and a product unscrambler (2) configured to organize the plurality of food products prior to depositing them on said conveyor system (3, 6) (Para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the product supply device as disclosed by Ferrero so that it comprises a hopper configured to receive the plurality of food products and a food product unscrambler configured to organize the plurality of food products prior to depositing them on said conveyor system as taught by Krahl in order to further ensure that all of the products are transferred to the conveyor.

Regarding claim 21, Ferrero in view of Krahl teaches the system as recited above, further comprising an excess conveyor (“scraper”) operatively associated with said product supply device and said conveyor system for receiving excess food products from said conveyor system and for transporting the excess food products to said product supply device (Krahl, Para [0003]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the product supply device as disclosed by Ferrero with an excess conveyor is operatively associated with said product supply device and said conveyor system for receiving excess food products from said conveyor system and for transporting the excess food products to said 

Regarding claim 24, Ferrero in view of Krahl teaches the system as recited above, wherein said product supply device has an open top at a first elevation and said conveyor system is disposed below said open top (Krahl, Fig. 1), and wherein said excess conveyor extends between said open top and said conveyor system (Krahl, Para [0003]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the product supply device as disclosed by Ferrero so that said product supply device has an open top at a first elevation and said conveyor system is disposed below said open top, said excess conveyor extends between said open top and said conveyor system as taught by Krahl in order to further ensure that all of the products are transferred to the conveyor.

Claims 19 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrero (US Patent No. 4,832,180) in view of Baker (US Patent No. 3,920,128).
Regarding claim 19, Ferrero discloses the system as recited above.
Ferrero does not expressly disclose that said actuating device of said food product handling device comprises 
a rotatable actuating pivot disposed on said head; 
an actuation pivot connector non-ratably connected to said actuating pivot; and 

Baker teaches that an actuating device of said food product handling device comprises 
a rotatable actuating pivot (36) disposed on said head (10, 10’ – Figs. 3 and 5); 
an actuation pivot connector (35) non-rotatably connected to said actuating pivot; and 
at least one actuating arm (23, 24) coupled (via 33 and 34) to said actuating pivot connector, wherein said at least one actuating arm is coupled to at least two of said plurality of mounting blocks (14, 54, 55, 56 - Figs. 3 and 5) to provide actuation between the first position (Baker, Fig. 3) and the second position (Baker, Fig. 5) when a force is applied to said actuating pivot (Baker, Col. 6, lns 42-66).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the product supply device as disclosed by Ferrero so that said actuating device of said food product handling device comprises a rotatable actuating pivot disposed on said head; an actuation pivot connector non-ratably connected to said actuating pivot; and at least one actuating arm coupled to said actuating pivot connector, wherein said at least one actuating arm is coupled to at least two of said plurality of mounting blocks to provide actuation between the first position and the second position when a force is applied to 

Regarding claim 27, Ferrero discloses the system as recited above, wherein each of the mounting blocks (4) includes a plurality of adjacently aligned suction devices (5).
Ferrero does not expressly disclose that each of said suction devices has a bellows configuration.
Baker teaches that each of said suction devices (15 – Fig. 2) has a bellows configuration (Figs. 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the product supply device as disclosed by Ferrero so that each of said suction devices has a bellows configuration as taught by Baker in order to further ensure that all of the products are secured to the loading head.

Regarding claim 28, Ferrero in view of Baker the system as recited above, wherein said suction devices are uniformly spaced (Ferrero, Figs. 1, and 4-5).

Regarding claim 29, Ferrero in view of Baker the system as recited above, wherein said suction devices are arrayed in a plurality of groups, said groups being spaced along the associated mounting block (Ferrero, Fig. 4).

Regarding claim 30, Ferrero in view of Baker the system as recited above, wherein said mounting blocks are arranged in a plurality of groups, the groups arrayed in parallel and linear alignment (Ferrero, Fig. 4).

Regarding claim 31, Ferrero in view of Baker the system as recited above, wherein the suction devices of each group are operatively associated with a vacuum device operatively associated with the vacuum system (Ferrero, Col. 3, lns 4-8).

Response to Arguments
Applicant’s arguments, see Pages 10-15, filed January 3, 2022, with respect to the rejection(s) of claim(s) 16-19 and 21-31 under 25 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference. 
Examiner interprets the round end of the rails (11) disclosed by Ferrero to engage the outer surface of the each of said mounting blocks as shown above in annotated Fig. 5. Examiner maintains that Ferrero discloses that the mounting blocks are slidably coupled to the rails and further clarifies the that only portion (4b) of the support members (4) are being interpreted as equivalent to the claimed mounting blocks. 
Examiner further relies on Baker to teach the newly amended actuation pivot connector as cited above. 

Allowable Subject Matter
Claims 32-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
said actuating device comprising an actuating pivot disposed on said movable loading head and at least one actuating arm coupled to said actuating pivot, wherein said at least one actuating arm is coupled to at least two of said plurality of said mounting blocks to provide actuation between the first position and the second position when a force is applied to said actuating pivot
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

		

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 21, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731